Citation Nr: 9934226	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-09 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a claim seeking waiver of overpayment of parents' 
Dependency and Indemnity Compensation (DIC) benefits in the 
amount of $2,461.28 was timely filed.

2.  Entitlement to an earlier effective date for the award of 
parents' DIC benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from October 1983 to 
November 1985, and from October 1986 to April 1991.  He died 
on August [redacted], 1994.  The appellant is the dependent 
mother of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from adverse determinations made by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of an appeal of the proper creation/amount of the 
overpayment of parents' DIC benefits will be addressed in the 
remand portion of this decision.


FINDINGS OF FACT

1.  An overpayment of parents' DIC benefits in the amount of 
$2,461.28 was created in March 1997.

2.  VA's Debt Management Center sent a letter to the 
appellant on March 22, 1997, informing her of the overpayment 
in question and her rights with respect to requesting a 
waiver of the resulting debt.

3.  In May 1997, the Debt Management Center received a 
statement from the appellant disputing the amount and proper 
creation of the debt.  That claim was denied by letter 
decision in May 1997.

4.  The appellant filed a request for waiver of the 
overpayment in July 1998, in excess of 180 days after notice 
of her indebtedness was sent to her last known address of 
record.
5.  The veteran died on August [redacted], 1994, but the appellant 
did not file a formal claim for parents' DIC benefits until March 
1996.  She filed a claim for burial benefits in December 
1994, but she did not then allege that her son's death was 
due to service or otherwise indicate an intent to claim 
entitlement to DIC.

6.  By rating decision in March 1996, the RO granted service 
connection for the cause of the veteran's death.  An award 
letter notified the appellant that her DIC benefits were 
payable effective from April 1, 1996, the first day of the 
month after receipt of her claim for DIC benefits.


CONCLUSIONS OF LAW

1.  The appellant did not timely apply for a waiver of 
recovery of an overpayment of parents' DIC benefits.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).

2.  Payment of parents' DIC earlier than April 1, 1996, as a 
result of the grant of service connection for the cause of 
the veteran's death is not warranted.  38 U.S.C.A. 
§§ 5110(a), 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Waiver Request of Overpayment of Parents' 
DIC

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).

An overpayment of parents' DIC benefits in the amount of 
$2,461.28 was created in March 1997; of record is an award 
action letter dated March 10, 1997, which indicated that an 
overpayment might result based on the appellant's reported 
income between April 1996 and April 1997.  The record on 
appeal reflects that VA's Debt Management Center (DMC) sent a 
letter to the appellant on March 22, 1997, which informed her 
of the overpayment in question and her rights with respect to 
requesting a waiver of the resulting debt.  A copy of the 
notice letter is of record.  As the appellant does not 
contend that a mistake was made by either VA or postal 
authorities in the mailing of this notice letter to her last 
known address of record at the time the letter was sent, it 
is presumed that she received the notice.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary).

Thereafter, the appellant filed a request for waiver of the 
overpayment in July 1998 which was denied by decision of the 
DMC's Committee on Waivers and Compromises (the Committee) in 
August 1998 on the basis that her request was not timely 
filed pursuant to 38 C.F.R. § 1.963(b)(2).  This request was 
clearly made in excess of 180 days after notice to the 
appellant of the existence of her indebtedness.  Hence, she 
failed to file a timely request for waiver as authorized by 
law and applicable VA regulations.

Neither the appellant nor her representative has contended 
there were any circumstances beyond her control which caused 
a delay in her receipt of the notification of her 
indebtedness.  On appeal, she has alleged that her claim 
disputing the debt filed in May 1997 was sufficient to serve 
as a request for waiver as well, but the Board disagrees.  
Looking at her debt dispute letter, it is clear that she only 
challenged the debt on the amount/proper creation basis.  Her 
statement is only two short sentences long and so there is 
nothing that can be construed as a request for waiver:  "I 
hereby dispute the debt of $2,461.28.  I request an audit of 
how VA says this debt was incurred."  This statement, when 
compared to her waiver request of July 1998, which is just 
one sentence long - "I wish to request a waiver on this debt 
as it would create a hardship on me to pay back" - convinces 
the Board that she was well aware of her legal options upon 
receipt of the notice of the indebtedness, and based on the 
alternative nature of the aforementioned requests, it cannot 
be said that her debt dispute request was also a request for 
waiver.

Hence, because there is no evidence that the notification to 
the appellant of this indebtedness was not sent to her last 
known mailing address of record or received at such address 
beyond the time customarily required for mailing a response, 
the Board concludes that her application requesting waiver of 
recovery of the overpayment at issue was not timely filed.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that, in the context of a claim for burial 
benefits, timeliness of a claim is a threshold matter.  See 
Thompson v. Brown, 6 Vet. App. 436 (1994) (if the claim is 
untimely, VA has no jurisdiction even to consider whether it 
is well grounded).  Moreover, in Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court noted that where the law and not 
the evidence is dispositive, as is the case here, a claim 
should be denied or an appeal to the Board terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.

The Board is sympathetic to the appellant's situation, 
however, in the absence of any evidence showing that the 
March 1997 notice letter was not properly mailed to her, or 
that there were any "other circumstances" beyond her 
control that caused a delay in her receipt of the 
notification of indebtedness, no relevant exceptions to the 
controlling legal criteria have been provided or are 
applicable in this case and therefore, the Board has no 
authority to disregard the Congressionally mandated 
limitations pertaining to timeliness standards for waiver 
requests.

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of parents' DIC benefits was not 
timely filed, her claim must be denied.

II.  Earlier Effective Date Claim for Award of Parents' DIC

Generally, the effective date of an award of DIC which is 
based on an original or reopened claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(c)(2) 
(1999).

Once an effective date is established, actual payment of 
benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. 
§ 3.31 (1999).

The veteran was honorably discharged from the United States 
Air Force in April 1991, and he died on August [redacted], 1994.  
The appellant's claim for parents' DIC benefits based on the 
cause of the veteran's death was filed on March 11, 1996.  
Her claim was subsequently granted by rating decision in 
March 1996, and she received notice that payment of her DIC 
benefits would commence on April 1, 1996.  With these facts 
for consideration, application of 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 mandates that the proper effective date for 
the award of parent's DIC is March 11, 1996, the date of 
receipt of her claim for parents' DIC based on service-
connected cause of death.  Accordingly, the appropriate 
effective date for purposes of payment of DIC is April 1, 
1996.  38 C.F.R. § 3.31 (1999).

The appellant's argument that she should be paid DIC earlier 
than April 1, 1996, on the basis that her claim filed in 
December 1994 for burial benefits (VA Form 21-530) was an 
informal claim for DIC lacks merit.  The Court has held that 
an application for VA burial benefits is not a formal claim 
for DIC.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995); 
Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992).  However, 
more recently, the Court held that a claim for VA burial 
benefits could constitute an "informal" claim for DIC 
benefits under 38 C.F.R. § 3.155, provided the appellant 
indicated in some manner that the veteran's death was 
asserted to be related to service.  See Mitscher v. West, No. 
98-502 (U. S. Vet. App. Oct. 15, 1999).  In the Mitscher 
case, the RO treated the application for burial benefits as 
an informal claim and sent the appellant an application for 
DIC benefits.  However, the appellant did not return the 
application form for DIC within a year of the veteran's 
death.  The facts in this case are entirely inapposite to 
those in the Mitscher case; the appellant specifically 
checked the box "No" on the Form 21-530 that requested her 
response to the question, "Are you claiming that the cause 
of death was due to service?"  Furthermore, there is nothing 
else in the record or on the aforementioned burial benefits 
form which reflects an intent to claim service connection for 
the cause of the veteran's death.  As such, a claim for DIC 
benefits was not formally or informally filed until March 
1996.

The Board has compassionately considered the appellant's 
contentions.  However, as with the rules on timeliness of 
waiver requests, the Board is bound by the law and the 
regulations of the Department under title 38 of the United 
States Code.  In this case, as discussed above, payment of 
parent's DIC prior to April 1, 1996, is not warranted under 
the applicable statute and regulation.

Additionally, as a claim for DIC benefits may be brought at 
any time, and the amount of the award is determined in part 
by the effective-date provisions of 38 U.S.C. § 5110 which 
provides that DIC benefits generally may not be paid for a 
period prior to the date of application therefore, equitable 
tolling is not necessary to preserve a claimant's right to 
receive DIC benefits.  Thus, the doctrine of equitable 
tolling is not applicable to the facts in this case.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453 (1995) (regulatory 
provisions entitled to deference is not in conflict with 
statute).


ORDER

The appellant's request for waiver of overpayment of parents' 
DIC benefits was not timely filed and therefore, the benefits 
sought on appeal are denied.

An effective date earlier than April 1, 1996, for purposes of 
payment of parents' DIC is denied.


REMAND

As alluded to above, an overpayment of parents' DIC benefits 
in the amount of $2,461.28 was created in March 1997; an 
award action letter dated March 10, 1997, notified the 
appellant of this overpayment.  Thereafter, her claim 
disputing the debt filed in May 1997 was denied by the DMC's 
Committee on Waivers and Compromises in May 1997.  She was 
informed at that time that she could initiate an appeal of 
the Committee's decision by responding within 30 days.  In 
July 1997, she responded to the Committee's decision by 
submitting a three-page handwritten letter and, although her 
statement was not precise, she concluded by stating, "I 
don't feel I owe anything back."  In the Board's view, it is 
reasonable to construe her statement as intending to express 
dissatisfaction with the Committee's decision which, under 38 
C.F.R. § 20.201 (1999), is sufficient to constitute a timely 
filed notice of disagreement as to the issue of proper 
creation/amount of the charged indebtedness.

The RO has not issued a statement of the case on this issue.  
The Court has directed that where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the appellant and her 
representative addressing the issue of 
the proper creation/amount of the 
charged indebtedness of parents' DIC 
benefits.  If the decision on the proper 
creation/amount of the debt remains 
adverse to the appellant and, after the 
appellant has been given the opportunity 
to respond thereto, the claims file 
should be returned to the Board for 
further appellate decision, if in order.  
However, this issue should not be 
certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of 
the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

